PER CURIAM.
ORS 164.135(l)(c) reads:
"(1) A person commits the crime of unauthorized use of a vehicle when:
"(c) Having custody of a vehicle, boat or aircraft pursuant to an agreement with the owner thereof whereby such vehicle, boat or aircraft is to be returned to the owner at a specified time, he knowingly retains or withholds possession thereof without consent of the owner for so lengthy a period beyond the specified time as to render such retention or possession a gross deviation from the agreement.”
The trial court held the statute unconstitutionally vague. We find to the contrary. State v. Samter, 4 Or App 349, 479 P2d 237 (1971).
Reversed and remanded.